                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          No. 5:01-CR-224-1H

LAMONT DARRELL CARTER,                   )
     Petitioner,                         )
                                         )                  ORDER
     v.
                                         )              NUNC PRO TUNC
UNITED STATES OF AMERICA,                )
     Respondent.                         )



     This matter is before the court on petitioner’s letters, [DE

#40 Letter; DE #41 Letter; DE #45 Letter; DE #46 Letter; DE #47

Letter; DE #48 Letter; DE #49 Letter], which specific letter, [DE

#40], the court construes as a motion to run his 24-month federal

revocation       sentence    concurrently      with    his   state     sentences,

retroactively effective to the date his federal sentence was

imposed on March 4, 2008.



     Pursuant to 18 U.S.C. § 3584(b), “[t]he court, in determining

whether the terms imposed are to be ordered to run concurrently or

consecutively, shall consider, as to each offense for which a term

of imprisonment is being imposed, the factors set forth in section

3553(a).”    Pursuant to 18 U.S.C. § 3553(a), the court finds due to

the circumstances of the defendant including his health concerns

and number of hours he has participated in coursework while in

prison,    his    motion    to   run   his   federal   sentence      concurrently



          Case 5:01-cr-00224-H Document 50 Filed 11/23/20 Page 1 of 2
retroactively to the court’s judgment date of March 4, 2008 is

GRANTED.

     This 23rd day of November 2020.


                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge


At Greenville, NC
#35




       Case 5:01-cr-00224-H Document 50 Filed 11/23/20 Page 2 of 2
